Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00497-CV

                  CNMK TEXAS PROPERTIES LLC d/b/a Cinemark Movies 12,
                                    Appellant

                                               v.
                                    Sandra Rodriguez and R. s
                           Sandra RODRIGUEZ and Ruperto R. Rodriguez,
                                           Appellees

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2011CVT00752 D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 14, 2014

JUDGMENT VACATED; REMANDED

           The parties filed a joint motion to vacate the trial court’s judgment without regard to the

merits and remand this cause to the trial court for disposition in accordance with the parties’

settlement agreement. We grant the motion, vacate the trial court’s judgment and all pretrial and

trial rulings incorporated and merged into that final judgment, and remand for further proceedings.

See TEX. R. APP. P. 43.2.

                                                    Sandee Bryan Marion, Justice